Citation Nr: 1000345	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-36 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The Veteran appeared at a Board hearing via video conference 
in November 2009.  A transcript of the hearing testimony is 
associated with the claims file.


FINDING OF FACT

There is a preponderance of evidence against finding that the 
Veteran has a bilateral hearing loss which is related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in March 2009 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.   The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.   The claimant was provided the opportunity to 
present pertinent evidence and testimony.   There is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  


Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent. 38 C.F.R. § 3.385.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Background

At a November 2009 videoconference hearing, the Veteran 
testified that he believed that he suffered from a hearing 
loss as a result of noise exposure as a helicopter crew chief 
in Vietnam during service.  He testified that his family 
noted that he had difficulty hearing after service.  He 
acknowledges post service noise exposure while working with 
guns as a law enforcement officer, as well as in recreational 
hunting.  

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to a hearing loss.  At his 
December 1967 pre-induction audiological examination, pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

At a July 1969 flight audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

The November 1970 separation examination did not include an 
audiological examination,

The Veteran first filed a claim for a hearing loss disorder 
in February 2009.  It is noted that service connection was 
previously granted for tinnitus, assigned a 10 percent 
evaluation from February 2009.  

At an April 2009 VA audiological examination, the Veteran 
reported bilateral hearing loss for many years with constant 
bilateral tinnitus since Vietnam.  He reported difficulty 
understanding soft spoken voices and all speech in the 
presence of background noise.  He wore self purchased 
bilateral BTE hearing aids since 2008.  The claims file was 
reviewed and revealed normal hearing during service in 1967 
and 1969.  It was noted that high frequency hearing loss was 
first shown in 2008.  The Veteran reported noise exposure 
during Vietnam due to large guns and helicopters.  Other 
noise exposure noted included occupational noise exposure to 
guns as a law enforcement officer, and carpentry 
tools/equipment prior to service.  There was also 
recreational noise reported from gunfire while hunting.  He 
also had a history of acquired hearing loss with both 
parents.  He also took medication for hypertension and heart 
problems.  He denied suffering any head injuries, vertigo, 
ear surgery, or other health concerns.   Pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
50
55
65
60
LEFT
40
50
60
70
70

Average pure tone thresholds, in decibels (dB), were 57.56 dB 
for the right ear and 62.5 dB for the left ear.  Speech 
audiometry revealed speech recognition ability was 88 percent 
in the right ear and 75 percent in the left ear.  It was 
noted that the Veteran had sloping mild to moderately severe 
sensorineural hearing loss in both ears, left worse than 
right.  The examiner noted that the type of hearing loss 
could be service connected; or, due to occupational and 
recreational gunfire; or health problems; or due to the aging 
process; or due to hereditary loss; or even a combination of 
all of these factors.  The examiner however opined that, 
"[the Veteran] had normal hearing upon entrance and 
separation from the military; therefore, his hearing loss is 
less likely than not caused by military noise exposure."

The Board notes that he Veteran submitted a November 2008 
private audiological evaluation in support of his claim.  
This evaluation does not offer any nexus opinion to service, 
but does contain a notation that the Veteran had called to 
state that his tinnitus and hearing loss started in Vietnam 
and has gotten worse over the past 10 to 15 years.  Further 
it was performed by the same audiologist who performed the 
April 2009 VA audiological examination.

In a June 2009 VCAA notice response, the Veteran informed VA 
that he had no other information or evidence to submit in 
support of his claim.

Analysis

Notwithstanding the Veteran's assertion of hearing loss as a 
result of service, a bilateral hearing loss disorder was not 
clinically shown until November 2008, 38 years after service.  
Such lapses of time are factors for consideration in deciding 
service connection claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Further, there is no post service evidence of a continuity of 
symptomatology pertaining to any hearing loss prior to 
November 2008 when a bilateral hearing loss and tinnitus were 
first observed in a private audiological examination.  

The only evidence in support of the claim is the Veteran's 
statements.  However, as a laypersons he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In summary, as a bilateral hearing loss was not shown in 
service or until years thereafter, as sensorineural ring loss 
was not shown to have been manifested to a 
compensable degree within one year of the Veteran's 
separation from active duty, and because the probative 
evidence of record indicates that such disability is not 
causally related to his active service, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for bilateral hearing loss.  As such, 
the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


